Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The After Final Amendment of July 14, 2021 is entered herewith placing the case in condition for allowance. 	Applicant’s Remarks filed July 14, 2021 as directed to the newly added limitations to independent claims 1, 9 and 16 are persuasive. In particular see pages 7 and 8 with respect to applicant’s arguments directed to the combination of Kobayashi and Tobin as applied to independent claims 1 and 16 in the Final rejection of May 14, 2021. Also, on page 8 applicant discusses the combination of Kobayashi and Solie in view of the amendments to claim 9. 	Regarding claim 1, the prior art of record does not teach alone or in combination a current monitoring circuit arranged to provide enhanced dynamic range and rapid fault detection, the current monitoring circuit comprising: a difference amplifier circuit comprising a two-terminal input to receive a differential signal indicative of a current being monitored and an output to provide a signal having a magnitude indicative of the current being monitored; a voltage scaling circuit; and a comparator circuit comprising a two-terminal input to receive a scaled representation of the differential signal of the current being monitored, from the voltage scaling circuit, for comparison against a threshold signal indicative of a fault current threshold; wherein a latency of the wherein the comparator circuit is arranged to receive the scaled representation from an input side of the difference amplifier bypassing the difference amplifier in combination with all other elements in claim 1. 
 	Regarding claims 2-8, the claims are allowed as they further limit allowed claim 1.
 	Regarding claim 9, the prior art of record does not teach alone or in combination a method for current monitoring using a current monitoring circuit providing enhanced dynamic range and rapid fault, the method comprising: receiving a differential signal indicative of a current being monitored; in response, providing an output comprising a signal having a magnitude indicative of the current being monitored using an amplifier circuit; scaling the differential signal indicative of the current being monitored to provide a scaled representation; and comparing the scaled representation against a threshold signal indicative of a fault current threshold, using a comparator circuit, in a condition where the amplifier circuit is saturated; wherein the comparator circuit is arranged to receive the scaled representation from an input side of the difference amplifier, bypassing the amplifier circuit in combination with all other elements in claim 9.
 	Regarding claims 10-15, the claims are allowed as they further limit allowed claim 9.
 	Regarding claim 16, the prior art of record does not teach alone or in combination a current monitoring circuit arranged to provide enhanced dynamic range and rapid fault detection, the current monitoring circuit comprising: an amplification means for receiving a differential signal indicative of a current being monitored and in response, providing an output comprising a signal having a magnitude indicative of the current being monitored; a voltage scaling means for scaling the differential signal representative of the current being monitored to provide a scaled representation; and a means for comparing the scaled representation against a threshold signal indicative of a fault current threshold; wherein a latency of the means for comparing the scaled representation against the threshold circuit is shorter in duration than a corresponding group delay of the amplification means, wherein the means for comparing the scaled representation is arranged to receive the scaled representation from an input side of the amplification means, bypassing the amplification means in combination with all other elements in claim 16.
 	Regarding claims 17-20, the claims are allowed as they further limit allowed claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866